EXHIBIT 10.1

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.   [***]  INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

 

Plan Document

 

Plan Summary

 

John Schoenstein ([***])

 

Business Title:

Chief Sales Officer

Sales Comp Plan:

CSO

Supervisor:

Alexander Lurie

Annual Base Salary:

375,000.00 USD

Office:

San Mateo

Annual Target Incentive:

375,000.00 USD

Hire Date:

09/05/2017

Annual On-Target Earnings:  

750,000.00 USD

Plan Effective Start Date:

02/01/2020

OTE Pay Mix:  

50% / 50%

 

 

 

 

 

Plan Effective End Date: 12/31/2020

 

PLAN COMPONENTS

 

Measure 1 : ACV Bookings

Weight : 80%

Territory : [***], [***], [***], [***], [***], [***], [***], [***], [***],
[***], [***], [***], [***], [***], [***], [***], [***], [***], [***], [***]

Mechanic : Commission Formula Performance Period : Quarterly Payout Frequency :
Monthly

 

Acceleration

% of Quota

Rate

>0% - 100%

1x

>100%

4x

 

Measure 2 : ACV Bookings

Weight : 20%

Territory : Self-Serve

Mechanic : Commission Formula

Performance Period : Quarterly

 

Payout Frequency : Monthly

 

Acceleration

% of Quota

Rate

>0%

1x

>100%

4x

 

ACV Bookings

Quota

QTR-1-2020

QTR-2-2020

QTR-3-2020

QTR-4-2020

YEAR-2020

Prorated Target Incentive (USD)

75,000.00

75,000.00

75,000.00

75,000.00

300,000.00

ACV Bookings Quota (USD)

[***]

[***]

[***]

[***]

[***]

 

Self-Serve

Quota

QTR-1-2020

QTR-2-2020

QTR-3-2020

QTR-4-2020

YEAR-2020

Prorated Target Incentive (USD)

18,750.00

18,750.00

18,750.00

18,750.00

75,000.00

Self-Serve Quota (USD)

[***]

[***]

[***]

[***]

[***]

 

--------------------------------------------------------------------------------

Commission Rates

ACV Bookings Rate Table

Rate

 

Self-Serve Rate Table

Rate

0 % - 100 %

[***]

 

0 % - 100 %

[***]

100 % - and above

[***]

 

100 % - and above

[***]

 

FY20 Incentive Plan Policies, Terms, and Conditions

 

1.

PLAN OVERVIEW

The SurveyMonkey FY20 Incentive Plan (“Plan”) consists of this document (the
“General Terms”) and any country specific addendum (“Addendum”) and a Plan
Design & Acknowledgment Sheet describing your individual compensation details
under the Plan (the “Details Sheet” and together with the Plan Rules, the “Plan
Documents”). The company performs market development and general support
services, including public relations, business development, market research and
promotional activities in support of SurveyMonkey Inc. and SurveyMonkey Europe
UC (the “Principals”).

 

2.

LEGAL REQUIREMENTS AND ETHICAL STANDARDS

Plan participants are expected to adhere to the highest standards of
professional ethics. No employee shall enter into any agreement, plan, or
understanding, express or implied, with any competitor with regard to prices,
terms, or conditions of sales, distribution, territories or customers, nor
exchange or discuss in any manner with a competitor prices or terms or
conditions of sale or engage in any other conduct which violates any law
(including antitrust laws and anti-bribery and corruption laws), or
SurveyMonkey’s ethical standards. No SurveyMonkey employee shall pay, offer to
pay, assign or give any part of his or her incentive awards, compensation, or
anything else of more than nominal value to any agent, customer, supplier or
representative of any customer or supplier, or to any other person as an
inducement or reward for assistance in making a sale to a Principal. At no time
will any employee accept any commissions, payment, bonus, gifts or special
incentive, cash or non-cash that does not comply with SurveyMonkey’s Code of
Conduct, from any third party (including vendors and/or sub-contractors) without
the express written permission of the General Counsel. No SurveyMonkey employee
shall agree to provide any customer any discount, refund, license extension,
future product, feature, or deliverable that has not been described in the
contract with such customer or any subsequent amendment. Any infraction of the
foregoing will subject the employee to disciplinary action up to and including
termination of employment and possibly criminal charges.

 

3.

TARGET INCENTIVE COMMISSIONS

 

3.1

DEFINITIONS AND CONCEPTS

Annual Contract Value (ACV): The Total Contract Value of a Sale divided by its
Total Contract Term. Will be used for QV credit.

Automatic Renewal: An automatic renewal of a subscription in accordance with the
terms of the agreement under which the subscription was purchased. An Automatic
Renewal is not a Renewal for purposes of attaining Quota.

Booked: A Transaction is “Booked” when it fulfills all the following criteria:

 

(1)

the terms and conditions of the transaction have been approved by the applicable
Principal’s legal department;

 

(2)

the applicable Principal’s finance department has approved the transaction;

 

(3)

the applicable Principal has received a copy of the fully executed sales
agreement; and

In the case of a transaction with a Termination for Convenience clause, only the
non cancelable portion of a transaction will be considered as booked. .

 

Closed: A Transaction is considered “Closed” when the customer has made payment
for the Transaction to the applicable Principal. (A Transaction is partially
Closed if the customer has made partial payment for that Transaction to the
applicable Principal.)

Commission: A Commission is a form of incentive compensation payment made under
this Plan.

Consult Calls: Consult Calls are 30-minute introductory calls that are scheduled
with prospective customers. Partner and agency accounts calls do not qualify as
Consult Calls.

Date of Termination: The date determined by the Company as the effective date on
which your employment with the Company ends for any reason (regardless of any
period of notice, severance payment, or compensation in lieu to which you may
claim to be or be entitled, whether under statute, contract, or otherwise at
law).

 

--------------------------------------------------------------------------------

First-Year Contract Value: The contract value that is recognized in the first
year. Only in the case of a Step- Up Contract where the First-Year Contract
Value is less than $50,000, will this be used for QV credit for Account
Executives.

Effective Period: January 1, 2020 to December 31, 2020

Individual Commission Rate (“ICR”): Your Target Incentive (multiplied by the
measure weight) divided by

your Quota for the performance period specified on the Details Sheet.

Multi-Year Contract ACV Uplift: Additional ACV QV and commission credit given to
those on an Account Executive Sales Compensation Plan for any contract that is 2
or more years. NOTE: Contracts that have a Termination-for-Convenience clause do
not qualify as a Multi-Year Contract.

Net Increase in Value: A “Net Increase in Value” with respect to a Sale or
Renewal of a Subscription will occur if that Sale or Renewal results in a net
increase in the fees for the applicable Subscription when compared against the
fees of the previous Sale or Renewal of that Subscription.

Non-Recoverable Draw: A guaranteed commission that does not need to be paid back
to the Company.

Pipeline: A lead that converted to an opportunity in the qualified stage within
the Company’s CRM system.

Quota: An individual or team’s allocated portion of the applicable Principal’s
sales goal for the performance

period specified on the Details Sheet. It is generally associated with a
bookings goal and expressed as a USD dollar amount. You attain Quota by
generating Quota Value from Transactions.

Quota Value (“QV”): The value of a Transaction eligible to be counted towards
your attainment of your

Quota. See below for criteria describing what constitutes QV.

Renewal: A Sales-assisted renewal by any Principal of a Subscription that is
affected by a new executed agreement (including a renewal involving the
modification of the agreement being renewed, such as in an up-sale scenario), as
opposed to an Automatic Renewal that does not involve executing a new agreement.

Recoverable Draw: A commission advance that is required to be paid back to the
Company.

Sale: A Sales-assisted sale of any Principal’s product or service. A Sale of a
Subscription includes the sale of

additional seats for an existing Subscription plan (but not as part of a
Renewal).

Sales-assisted: A Sale or Renewal is “Sales-assisted” if it is consummated other
than via an online self- serve checkout flow. For example, a Sale of an
Enterprise subscription will be Sales-assisted if it is completed via the
execution of an Order Form document between the applicable Principal and
customer.

Qualified Opportunity: A “Qualified Opportunity” is when a Sales Qualified Lead
is accepted by an Account Executive and progresses beyond the default stage in
the Company’s CRM system.

Sales Managed Business Outcome (“SMBO”): A qualitative measure of strategic
business outcomes related to a sales role, determined by your manager in their
sole discretion.

Step-Down Contract: A Multi-Year Contract where the second- and / or third-year
contract value decreases over the first year.

Step-Up Contract: A Multi-Year Contract where the second- and / or third-year
contract value increases over the first year.

Subscription: A “Subscription” is a subscription to a software platform offered
by a Principal (SurveyMonkey, TechValidate, FluidReview, Apply, CX, Engage,
etc.), but does not include Audience products or services.

Target Incentive (“TI”): The variable portion of your total compensation that is
earned under the Sales Compensation Plan at 100% achievement.

Total Contract Term (“TCT”): The number of guaranteed years in a Booked
Subscription.

Total Contract Value (“TCV”): The dollar value of a Booked Transaction over the
entire period of the

agreement.

Transaction: A Sale or Renewal (as the context requires by any Principal).

 

 

--------------------------------------------------------------------------------

 

3.2

ATTAINING QUOTA

3.2.1 Quota Value (QV)

Depending on the measure(s) associated with your role, your QV for a Transaction
is the value of that Transaction (i.e. the ACV) or the number of Qualified
Opportunities you generate, subject to the following conditions:

 

A.

You Booked the Transaction (for roles with a Bookings measurement): You will not
receive QV for a Transaction unless you were primarily responsible for Booking
the Transaction and were assigned ownership of the opportunity (unless the
Company agrees otherwise and this is approved in writing by the Chief Sales
Officer).

 

 

B.

You generated the Qualified Opportunity (for roles with a Qualified Opportunity
measurement): You will not receive QV for a Qualified Opportunity unless you
were primarily responsible for generating (unless the Company agrees otherwise
in writing).

 

 

C.

Timing of QV Attainment: The determination of when a Transaction was Booked, or
an SAL was generated, will be calculated using Pacific Standard Time (“PST”) for
purposes of determining QV under the Plan. For example, a Transaction Booked on
July 1 at 1:00 a.m. in Ottawa, Ontario, will be deemed to have been Booked on
June 30 at 10:00 p.m. PST under the Plan for purposes of determining the QV
attainment under any quarterly or semi-annual measure.

 

 

D.

Existing Subscriptions: For Renewals or Sales in relation to existing
Subscriptions, QV will only be attributed to the portion of the Renewal or Sale
that results in a Net Increase in Value greater than the minimum Transaction
value specified in your Details Sheet for the applicable Subscription.

 

 

E.

QV for multi-year Subscriptions or non-subscription products and services: If
the Transaction consists exclusively of the Sale of a Subscription, the QV for
that Transaction will be the ACV plus a Multi-Year Contract ACV Uplift for
contracts that are 2 or more years. If the Transaction consists of the Sale of a
Subscription alongside non-subscription products / services (i.e. onboarding or
training hours), the QV for that Transaction will be the Subscription ACV with
applicable Multi-Year Contract ACV Uplift plus the total of all non-subscription
services / products billed / delivered in the first year. Non-subscription
products are ineligible for a Multi- Year Contract ACV Uplift. In the case of a
Step-Up Contract where the First-Year Contract Value is less than $[***], the QV
for Account Executives will be the First-Year Contract Value plus a Multi-Year
Contract ACV Uplift. Contracts that have a Termination-for-Convenience clause or
are a Step-Down Contract do not qualify as a Multi-Year Contract. If the
Transaction consists of the Renewal of a Subscription, the QV for the
Transaction will be for the Net Increase in Value of the first 12 months of fees
of the renewal term only. If the Transaction is for the Sale of a product or
service other than a Subscription, the QV for that Transaction will be for the
ACV only, no additional commissions will be earned beyond that amount.

 

 

Product

ACV Bookings

# of Years

Uplift

QV Bookings

Apply

$[***]

2

[***]

$[***]

Audience

$[***]

2

[***]

$[***]

CX

$[***]

2

[***]

$[***]

Engage

$[***]

2

[***]

$[***]

GetFeedback

$[***]

2

[***]

$[***]

Survey Research

$[***]

2

[***]

$[***]

SME

$[***]

2

[***]

$[***]

TechValidate

$[***]

2

[***]

$[***]

Usabilla

$[***]

2

[***]

$[***]

 

 

--------------------------------------------------------------------------------

 

F.

Customer account responsibility: You will not receive QV for a Transaction
unless you were assigned responsibility for the customer account to which the
Transaction relates. Management may reassign existing customer accounts or
territories to other team members at any time and for any reason in its absolute
discretion, subject to local legal requirements.

 

 

G.

Products and Services: You will not receive QV for a Transaction unless you have
primary responsibility for promoting or servicing the product or service that is
being sold or renewed as part of the Transaction.

 

 

H.

Annualization of Co-Term deals: In the case where an Account Executive closes an
Upsell or Cross-sell deal, where the contract is structured to end on the same
date as the original subscription (“co-term”). The amount of the “co-term”
contract will be uplifted to reflect an annualized amount, equal to a 12 month
ACV. The uplifted amount will be credited toward quota relief and compensation
payout.

 

 

I.

Minimum Transaction Value: You will not receive QV for a Transaction unless it
exceeds any minimum Transaction value threshold specified on your Details Sheet.

 

 

J.

Approvals: Only Sales and Renewals that have been approved as Closed Won in
Salesforce and are not flagged as being on the “Hot List” will have QV. Only
when the customer pays for a Transaction that was previously on the “Hot List”,
will you then receive QV for that Transaction in the period in which the payment
occurs. During the approval process, you will be informed if your Sale or
Renewal includes items not eligible for QV. Examples of non-QV items include:
pass-through fees or expenses, fees for services provided by third parties, and
any Transaction that does not satisfy any minimum margin requirements specified
on your Details Sheet.

 

 

K.

Currencies and foreign exchange: All amounts relating to Transactions and QV
will be converted to US dollars for the purposes of calculating your potential
incentive compensation under this Plan, using an exchange rate determined by the
applicable Principal’s finance department for the month in which the
Transactions occur. However, your Commission payments will be paid in the
currency in which you regularly receive your salary.

 

 

L.

Prolonged Leave (Non-Parental): If you go on any form of leave (or several forms
of leave) for more than 30 consecutive calendar days, other than Prolonged
Parental Leave, you will be considered to be on “Prolonged Leave” during that
entire period. Transactions Booked during any period in which you are on
Prolonged Leave do not generate QV for you, except in the following instance: If
an opportunity you are responsible for has entered the “pending” stage (e.g. the
delivery of an order form, statement of work or similar sales contract, together
with confirmation of receipt from the customer of such document), you may be
eligible to receive a percentage of that Booking as QV if you are on Prolonged
Leave at the time the Booking is made. If such a Transaction is Booked within
the first 30 days of you going on Prolonged Leave, that percentage will be 100%,
and if that Transaction is Booked between 31-60 days (inclusive) of you going on
Prolonged Leave, that percentage will be 50%. Otherwise, the percentage will be
0%. The percentage of QV that was not attributed to you may be allocated to
another sales team member who was involved with Booking the Transaction. For
clarity, double counting of QV may not occur. Subject to applicable local law,
provided that your Prolonged Leave was approved by the Company (where such
approval was required), then effective upon returning from Prolonged Leave, your
Target Incentive and any Quotas will be reduced by a prorated amount that
accounts for that period of leave, as well as any Quota you attained while you
were on leave. The Prolonged Leave provisions in this Section 3.2 do not apply
to Sales Managers or those roles with team measures.

 

 

M.

Prolonged Parental Leave: If you go on parental leave for more than 30
consecutive days, you will be considered to be on “Prolonged Parental Leave”
during that entire period. During Prolonged Parental Leave, the Company will pay
your full Target Incentive pro rata for the duration of your Prolonged Parental
Leave. Transactions Booked during any period in which you are on Prolonged
Parental Leave may also generate QV for you, but only in the following instance:
Prior to beginning your Prolonged Parental Leave, you and your manager may agree
on a maximum of four (4) opportunities that you are responsible for that are
near completion. You are eligible to receive credit for the Booking of those
opportunities if they are

 

--------------------------------------------------------------------------------

 

Booked within the first 21 days of the beginning of your Prolonged Parental
Leave. QV for other opportunities, or those that are Booked after 21 days, may
be allocated to another sales team member who was involved with Booking the
Transaction. For clarity, double counting of QV may not occur. For other types
of leaves, or for leaves less than 30 days in length, please contact your local
HR representative.

 

 

N.

Exclusions: QV excludes any tax charged to the customer or withheld by the
customer in relation to a Transaction. A Transaction will not have QV — and,
therefore, no incentive compensation under this Plan may be earned on the
Transaction — if the Transaction was Booked after the Date of Termination, even
if you had been assigned responsibility for the applicable customer account.

 

3.2.2Take 4 Leaves: If eligible, you must schedule a Take 4 leave with your
manager at least 5 months in advance to ensure adequate coverage for the
business.

3.2.3Commission Payout Calculations: Commission payouts for each measure are
calculated by multiplying your ICR by the actual QV and then applying any
accelerator rate corresponding to your level of attainment achieved in the
performance period. Accelerator rates are specified on your Details Sheet.

3.2.4Advances under a Previous Commission Plan: If you participated in any
previous commission plan, you may have been advanced and paid commissions under
that plan which have not yet been earned. If the criteria under that plan for
earning any advances can no longer be met, you acknowledge and agree that the
amount of those advances, including any applicable accelerators, will be
deducted from the Commissions you are advanced under this Plan.

3.2.5Draws and quota ramps for New Hires & Internal Transitions: In order to
assist both new hires and employees making significant role transitions for a
period of time following their start date or transition date, as applicable,
employees that have an individual Quota target or an AE / BDR Manager are
eligible to receive the draw described on their Details Sheet (if any). For new
hires or role transitions that begin on or before the 10th calendar day of a
month, the draw and quota period will begin that month. For new hires or role
transitions that begin on the 11th calendar day of a month or later, the draw
and quota period will begin the following month and they will not be eligible
for any non-recoverable draws or commissions in their first partial month of
employment or role transition; instead they will receive a pro-rated payout of
their Target Incentive based on the number of days worked relative to the number
of working days in that partial month. In order to be eligible for a draw, an
employee must have signed an approved Sales Compensation Plan. Employees that
are promoted or transferred into new roles are not eligible to receive draws
under this Plan unless explicitly stated on their Details Sheet.

 

3.3

CONDITIONS FOR ATTAINING QUOTA (FOR SALES MANAGERS & TEAM ROLES)

The following conditions apply only to roles with a Team Bookings measure, or to
Sales Managers, as applicable:

3.3.1 Team Sales

 

A.

When determining your attainment of Quota and calculating your compensation
under this Plan, the QV of Transactions that are counted are not only the
Transactions that you Book and Close personally, but also the Sales that are
Booked and Closed by all the members of your assigned team in accordance with
each of their incentive plans.

 

 

3.3.2

Prolonged Leave

 

A.

If you go on any form of leave (or several forms of leave) for more than 30
consecutive calendar days, other than Prolonged Parental Leave, you will be
considered to be on “Prolonged Leave” during that entire period. Transactions
Booked during any period in which you are on Prolonged Leave count towards
attainment of your Quota, but you will not be eligible to receive any Commission
based on such Quota attainment.

 

 

B.

If, during the Plan’s calendar year, the aggregate amount of time you go on
Prolonged Leave exceeds 150 days, your Commission payments will only be paid out
at the Base Rate (specified in your Details Sheet), regardless of how much Quota
you attained. The exception to this is if the Quota you attained during the
times when you were not on Prolonged Leave exceeds your Quota, in which case
your Commission payments will be paid at the regular commission rates specified
(and not be capped at the Base Rate).

 

 

 

--------------------------------------------------------------------------------

 

3.3.3

Prolonged Parental Leave

 

A.

If you go on parental leave for more than 30 consecutive days, you will be
considered to be on

“Prolonged Parental Leave” during that entire period.

 

B.

Transactions Booked during any period in which you are on Prolonged Parental
Leave will not count towards attainment of your Quota, and you will not be
eligible to receive any Commission (base or otherwise) based on such Quota
attainment. Instead, effective upon returning from Prolonged Parental Leave,
your Target Incentive and any Quotas will be reduced by a prorated amount that
accounts for that period of Prolonged Parental Leave, based on the following:

 

 

C.

If your Prolonged Parental Leave begins on or before the 10th calendar day of a
month, your Target Incentive and Quota reduction will begin that month;
otherwise, your Target Incentive and Quota reduction will begin the following
month.

 

 

D.

If your Prolonged Parental Leave ends on or before the 10th calendar day of a
month, your prorated Target Incentive and Quota will begin that month;
otherwise, your prorated Target Incentive and Quota will begin the following
month.

 

 

E.

During Prolonged Parental Leave, the Company will pay your full Target Incentive
pro rata for the duration of your Prolonged Parental Leave for the period that
you do not have a pro-rated Quota.

 

 

F.

See below for examples:

 

EXAMPLES OF LOA DATES

ON-QUOTA MONTHS

LOA MONTHS

10/11 - 12/10

October

November & December

10/12 -11/15

October & December

November

10/5 -11/5

November & December

October

10/7 - 11/15

December

October & November

 

G.

For other types of leaves, or for leaves less than 30 days in length, please
contact your local HR representative.

 

3.4

WHEN PLAN COMPENSATION IS PAID

 

3.4.1

Commissions

 

A.

Recoverable Commission Advances: The Company will make recoverable Commission
advances based on the aggregate QV of Transactions that you Book during each
month, subject to deductions required by law. Advances accrued during a month
will be paid to you by the last day of the following month, subject to any
deductions required by law. Advanced Commissions which become unearnable must be
repaid to the Company, as specified below.

 

 

B.

Earning your Commissions: Commissions are only earned once a Booked Transaction
becomes a Closed Transaction. In other words, the aggregate QV of your Closed
Transactions determines your earned Commissions. For the avoidance of doubt,
Booked Transactions become partially Closed Transactions if a customer makes a
partial payment to the applicable Principal.

 

 

C.

Clawback Policy: At any point, it is at the company’s discretion whether or not
commissions should be recovered from past transactions. For example, commissions
may be recovered if it is determined that the Account Executive has
misrepresented product functionality or promised advanced features to a
customer, which led to a closed sale and bookings.

 

 

3.4.2

Termination of Employment

If your employment with the Company ends for any reason, you will receive all
commissions that you have actually earned in accordance with the terms of the
Plan based on your Date of Termination.

 

3.4.3

Disability, Personal and Family Leaves of Absence

A participant’s goals will not be adjusted as a result of taking or returning
from a leave of absence, unless

otherwise stated in the provisions regarding Prolonged Leaves above.

Any sales adjustments or Commissions that become unearnable in the quarter the
employee is entering a leave of absence or returning from a leave of absence
will be subtracted from the employee’s prorated Commissions only. Sales
adjustments and Commissions that become unearnable will not be deducted from an
employee’s leave pay.

During an employee’s leave of absence, the Company accounts worked on by the
employee prior to going on leave will

--------------------------------------------------------------------------------

be assigned according to the operational requirements of the business, in the
Company’s sole discretion. One of following options may be used for the
assignment, or another alternative, at the Company’s discretion:

 

A.

Hire a temporary contractor to cover the accounts, in which case a flat fee will
be paid to the contractor.

 

 

B.

Place the accounts on the “House” account, in which case no Commissions are
paid.

 

C.

Move accounts to another team member to cover. In this scenario, the covering
team member may earn QV under his or her incentive plan from such accounts.

 

Upon the employee’s return from leave of absence, the employee will be
reassigned the Company accounts

the employee worked on prior to going on leave, or assigned new accounts,
according to the operational needs of the business.

 

3.5

NO SELLING OR CLOSING

This Plan is designed to incentivize you to effectively engage in market
development, deal origination, and business development activities in support of
the Principals’ sales activities. However, only the Principals have authority to
negotiate, Book, and Close Transactions. While your compensation under this Plan
is based in part upon the Principals’ Booking and Closing Transactions, nothing
in this Plan is to be construed as permitting you to negotiate, Book or Close
Transactions. If you do not abide by this policy, you will not receive any QV
and may be subject to disciplinary action, up to and including termination of
employment.

 

3.6

PLAN ADMINISTRATION

 

3.6.1

Eligibility & Effective Period

This Plan is effective during the Effective Period and the Company does not
guarantee that this Plan or any similar plan will be offered again after the
Effective Period. Your eligibility to participate in this Plan ends on the
earlier of (a) the last day of the Effective Period; or (b) the Date of
Termination.

 

3.6.2

Administration

This Plan is administered by HR / Sales Compensation. Please contact your
manager or HR / Sales Compensation if you have any questions.

 

3.6.3

Entire Agreement

The Plan is comprised of these Plan Rules, Addendums, and the applicable Details
Sheet, collectively. These documents collectively supersede all previous sales
compensation plans, commission plans, bonus plans, and any other plan or
agreement, whether written or oral, that provides for any form of incentive
compensation or any compensation in addition to your base salary or equity in
SVMK Inc.

This Plan shall not supersede any commissions or bonuses accrued but unpaid
under a prior plan. This Plan does, however, supersede and cancel any ramps or
guaranteed commissions provided for under a prior plan.

The terms of the Plan are not incorporated into the contract of employment
between you and the Company.

 

3.6.4

Annual Update and Plan Amendments

Generally, the Company reviews and updates the terms and conditions of incentive
plans and Details Sheets at least annually. For future calendar years, the plan
and Details Sheets for that year will be approved in writing by an authorized
representative of the Company and delivered to you within 90 days of the prior
year end, slated to be effective retroactive to January 1st of the relevant
calendar year where permitted by local law.

Additionally, subject to applicable local law, at any time during the Effective
Period, the Company may at its absolute discretion amend, suspend, or delete any
of the terms and conditions of this Plan (including any Details Sheet) or
suspend, replace, or withdraw the Plan in its entirety, pursuant to a written
amendment approved by the Head of HR / Benefits and the Chief Sales Officer (a
“Plan Amendment”). Unless otherwise advised by the Company and subject to
applicable local law, any Plan Amendment made during the Effective Period will
come into effect immediately after we provide you with written notice of the
Plan Amendment and may be retroactive to the beginning of the Plan Effective
Period in case of obvious administrative error.

However, no Plan Amendments to this Plan will have a retroactive effect on any
Closed Transactions and such Transactions shall be subject to the terms and
conditions in effect at the time the Booked Transaction converted to a Closed
Transaction.

 

If a new incentive plan is implemented by the Company that is intended to
replace this Plan before the end of this calendar year, this Plan will expire on
the date that the new plan is stated to become effective and where required, you
must sign the new incentive commission plan to be eligible to receive any
payments under it. From that date, you will not be entitled to any benefits
under this Plan even if you do not sign the new plan.

--------------------------------------------------------------------------------

Data Transfers

Information related to incentive compensation is required for the management and
administration of this Plan and it is necessary to share your personal
information with third parties, including but not limited to, payroll
processors, compensation management service providers, Company affiliates,
regulators or insurers, based in your jurisdiction of employment or elsewhere.
It may also be necessary to share this information with potential or future
employers, potential bidders and purchasers of the Company or business in which
you work or in order to comply with any legal or regulatory obligations. This
may involve a transfer of data, including your personal sensitive data, to a
country which may not have the same data protection laws as your jurisdiction of
employment. By signing this Plan, you consent to the Company holding,
processing, transferring or disclosing such personal data.

Interpretation

Any capitalized term used in a Details Sheet, but not defined in that Details
Sheet, will have the meaning given to that term in these Plan Rules. If there is
any conflict between a Details Sheet and these Plan Rules, the Details Sheet
will prevail to the extent of the conflict.

Taxes

This Plan is subject to applicable local laws and therefore payments may be
subject to limitations, deductions, and withholding taxes.

Miscellaneous

Notwithstanding anything to the contrary in this Plan, this Plan will be
administered so as to comply with the minimum requirements of applicable
legislation, as amended from time to time, that is applicable in your place of
work. The Company’s failure to enforce any provision of this Plan will not be a
waiver of its right to subsequent enforcement of the provision or any other
provision of the Plan. This Plan does not in any way alter the nature of your
employment with the Company’s or its ability to terminate your employment and
the fact that this Plan covers a specified time period does not guarantee that
your employment will be continuous through that time period.

Where required, this Plan and any attachments may be executed by the parties in
separate counterparts each of which, when executed, shall be considered to be an
original and all of which shall constitute the same document. Executed
counterparts may be delivered by facsimile or PDF email or other means of
electronic delivery.

version: January 1, 2020

 